Citation Nr: 0528282	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new material evidence has been received to reopen a 
claim for entitlement to service connection for residuals of 
a left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had honorable active service from May 1943 to 
December 1945, followed by dishonorable service from June 
1946 to March 1947.  As such, VA compensation benefits based 
on the latter period of service are barred.  The veteran may 
be granted service connection for any disability determined 
to be a result of his period of honorable service.  38 C.F.R. 
§ 3.12(a) (2005).

Initially, this matter came before the Board on appeal of an 
October 2001 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that no new material evidence had 
been received to reopen the veteran's claim for service 
connection for residuals of a left foot injury.

In a VA Form 9 dated January 24, 2003, the veteran indicated 
that he did not want a Board hearing.  In a February 2003 
Statement of Representative in Appeals Case, the veteran's 
former representative noted that the veteran had indicated a 
desire to appear at a Central Office (CO) Board hearing to 
state his contentions and that the service organization would 
represent the veteran at that Board hearing.  In August 2004, 
the Board remanded the case for additional development to 
include clarification of whether the veteran had withdrawn 
his request for a Board hearing.  In letters dated in August 
and September 2004, VA asked the veteran to clearly state 
whether or not he desired a hearing, as well as to specify 
the type of hearing.  The appellant did not clarify his 
wishes about a hearing after repeated attempts by VA to 
elicit a response.  In a March 2005 statement, the appellant 
indicated that he had no additional evidence to submit and 
waived the 60-day waiting period so that his case could be 
forwarded to the Board for decision; therefore, his request 
for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 
(2004). 

The case is now before the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  VA has adequately notified the veteran of the evidence 
necessary to substantiate, and equitably disposed of, the 
issue on appeal.

2.  In an October 1999 decision, the RO reopened his claim 
and denied service connection for residuals of a left foot 
injury. 

3.  Evidence added to the record since the October 1999 
rating decision is cumulative in nature or irrelevant and is 
not, either by itself or in connection with evidence already 
of record, so significant that it must be considered to 
decide fairly the merits of the veteran's claim for 
entitlement to service connection for residuals of a left 
foot injury.  


CONCLUSIONS OF LAW

1.  The October 1999 rating decision, reopening and denying 
service connection for residuals of a left foot injury, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

2.  New and material evidence has not been received since the 
October 1999 rating decision to reopen the claim of service 
connection for residuals of a left foot injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126.  It is applicable to 
all claims for VA benefits, to include claims to reopen.  
Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  In August 2001, VA issued regulations to implement 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 7-2004.  Usually, 
VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for residuals of a left foot injury was received before 
August 29, 2001, these regulatory provisions do not apply.  
The VCAA appears to have left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108.  It is specifically noted that nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although content complying VCAA notice was provided to the 
appellant at the time of, and after, the initial 
adjudication, the appellant has not been prejudiced thereby.  
The Board acknowledges that the June 2001 VCAA letter failed 
to notify the appellant of what would qualify as new and 
material evidence sufficient to reopen his claim for service 
connection but that letter did inform him of what was needed 
to substantiate his claim for service connection.  The 
reasons and bases sections of the October 2001 rating 
decision and the December 2002 statement of the case (SOC) 
specifically explained to the appellant what type of evidence 
would be considered new and material sufficient to reopen and 
establish service connection for the claimed disorder.  
Moreover, additional VCAA notice was provided in the August 
2004 Board remand and letters to the appellant dated in 
August and September 2004.  The Board acknowledges that the 
June 2001 VCAA letter which preceded the initial RO 
adjudication was inadequate, see Pelegrini, 18 Vet. App. at 
118-20, but that letter, the initial rating decision, the 
SOC, a Board remand, a supplemental statement of the case, 
and their cover letters, provided the appellant with adequate 
notice and ample opportunity to respond before the case was 
recertified to the Board for further appellate consideration.  
The content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 123-29 (2005).  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Id. (holding timing-of-notice 
error not prejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim); see also 38 U.S.C.A. 
§ 7261(b)(2); see Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2004) (harmless error).  
As such, the Board finds that there has been no prejudice to 
the appellant in this case that would warrant further notice 
or development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.  Given the foregoing, the Board also finds 
that VA has substantially complied with the Board's August 
2004 remand with regard to the issue discussed in this 
decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim for entitlement to service connection for 
residuals of a left foot injury.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

In a November 1963 rating decision issued in December 1963, 
the veteran's original claim for service connection for a 
left leg condition was denied as not shown in service medical 
records.  In a June 1964 decision, the Board affirmed the 
earlier denial.  In a March 1965 rating decision, service 
connection for a fungus condition was denied as not shown in 
service medical records.  In a May 1967 rating decision 
issued in June 1967, service connection for a back condition 
with left leg pain was denied as not shown in service medical 
records.  The veteran did not file a notice of disagreement 
(NOD) with these two decisions.  In a March 1974 rating 
decision issued in April 1974, service connection for skin 
disorders (including tinea pedis) was denied as not 
demonstrated in service.  Although the veteran filed an NOD 
and an SOC was issued in June 1975, he did not perfect a 
timely appeal.  

A September 1983 rating decision confirmed the earlier denial 
of service connection for a back condition with left leg 
pain.  In a December 1983 decision, the Board affirmed the 
continued denial.  In a July 1997 rating decision, service 
connection was denied for a left knee condition and a left 
foot injury as not shown in service.  That decision also 
determined that no new material evidence had been received to 
reopen a claim for service connection for a left leg 
disorder.  After a review of testimony presented at a 
September 1998 RO hearing in St. Petersburg, Florida, an 
October 1999 rating decision reopened his claims and 
confirmed the denial of service connection for a left knee 
condition and a left foot injury.  Although the veteran filed 
an NOD and an SOC was issued in December 1999, he did not 
perfect a timely appeal.  

In June 2001, the veteran asked to reopen his claim for 
service connection for a left foot injury.  In an October 
2001 rating decision, the subject of this appeal, the RO 
determined that new and material evidence adequate to reopen 
the veteran's claim for service connection for a left foot 
disorder had not been received to reopen his claim.  The 
veteran was notified of this decision and was advised of his 
appellate rights the same month; he perfected an appeal 
within one year of notification. 

Since the appellant did not perfect a timely appeal with 
regard to the October 1999 rating decision, it became final 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2005); 
38 C.F.R. § 20.1103 (2004).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for service connection for residuals of 
a left foot injury has not been received.  

The evidence received into the record since the October 1999 
rating decision includes: duplicate copies of service medical 
and personnel records; duplicate copies of Social Security 
Administration, private, and VA medical records; duplicate 
copies of private physician statements; lay statements 
received from the appellant and his representative; and an 
incomplete admission report dictated on September 17, 1999, 
showing that the veteran complained of left lower extremity 
swelling and pain after a 24-hour bus ride consistent with 
deep vein thrombosis for which he was treated.  The latter 
record reflects that the veteran reported a history of 
chronic left leg edema secondary to a childhood injury at age 
18.  This history is not otherwise substantiated by any of 
the new evidence submitted by the veteran or medical history.  
In addition, lay statements were received from the veteran 
reiterating former allegations of in-service left foot 
injury.  

The majority of the evidence is duplicative or cumulative of 
evidence provided by the appellant in support of earlier 
denials.  While the September 1999 private treatment record 
is clearly new inasmuch as it was not previously of record, 
but it is not material to the issue under consideration, as 
it refers to a childhood injury or edema due to a 1999 bus 
ride and thus, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Mere acquiescence with the appellant's 
contentions does not constitute competent medical evidence of 
diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  The Board is not bound to accept medical opinions or 
conclusions, which are based on a history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).

Moreover, the majority of the evidence provided by the 
veteran is cumulative in nature and, as noted above, the new 
evidence is not relevant or probative to the issue at hand.  
The appellant's statements and those of his representative 
merely restate assertions previously made by the veteran and 
rejected in prior decisions.  As there still is no competent 
medical evidence showing that the veteran complained of, or 
was treated for, a left foot injury in service in the newly 
received information, the Board determines that new and 
material evidence has not been received to reopen the 
veteran's claim.  The new medical record and lay statements 
reiterate contentions previously reviewed and rejected in the 
prior determinations.  

As to the lay statements, the Board finds they are not 
material as such lay opinions are not probative as to the 
question of causation or diagnosis.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that laypersons are not competent to offer 
medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claim for service connection for residuals of a 
claimed left foot injury, the October 1999 decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for residuals of a 
left foot injury is not reopened.  The appeal is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


